     Case 1:20-cr-00283-MKB Document 1-1 Filed 08/03/20 Page 1 of 1 PageID #: 2

                                                           1:20-cr-00283(DLI)(RML)
                                   INFORMATION SHEET

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


1.       Title of Case: United States v. Stepan Struk

2.       Related Magistrate Docket Number(s): N/A

3.       Arrest Date: N/A

4.       Nature of offense(s):   ☒ Felony
                                 ☐ Misdemeanor

5.       Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
         E.D.N.Y. Division of Business Rules): N/A

6.       Projected Length of Trial:   Less than 6 weeks      ☒
                                      More than 6 weeks      ☐

7.       County in which crime was allegedly committed: Kings
         (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.       Was any aspect of the investigation, inquiry and prosecution giving rise to the case
         pending or initiated before March 10, 2012. 1              ☐Yes ☒ No

9.       Has this indictment/information been ordered sealed?       ☐Yes ☒ No

10.      Have arrest warrants been ordered?                         ☐ Yes ☒ No

11.      Is there a capital count included in the indictment?       ☐Yes ☒ No

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:    /s/ Gillian A. Kassner
                                                     Gillian A. Kassner
                                                     Assistant U.S. Attorney
                                                     (718) 254-6224


1
         Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
